ACCEPTED
                                                                                  03-15-00295-CV
                                                                                          6186866
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                            7/22/2015 11:43:25 PM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK
                     DOCKET NO. 3-15-00295-CV
GERALD KOSTECKA                        §      THIRD COURT     OF
                                                           FILED IN
                                       §      APPEALS3rd COURT OF APPEALS
                                                             AUSTIN, TEXAS
                                       §                7/22/2015 11:43:25 PM
V.                                     §                   JEFFREY D. KYLE
                                                                 Clerk
                                       §
SMOKEY MO'S FRANCHISE,                 §
LLC D/B/A SMOKEY MO'S
BBQ                                           AUSTIN, TEXAS


       APPELLANT’S AGREED MOTION FOR EXTENSION
            OF TIME TO FILE APPELLATE BRIEF

     COMES NOW, Appellant Gerald Kostecka, and pursuant to the

Texas Rules of Appellate Procedure 38.6(d) and 10.5(b), files this

Agreed Motion for Extension of Time to File Appellate Brief, and in

support thereof would show as follows:

                                  I.

     Appellant’s brief in this case was due July 15, 2015. Appellant is

seeking a 21-day extension of time to file the brief until August 5, 2015.

Appellee agrees that Appellant should be granted this 21-day extension

of time to file his brief. Appellant understands that Texas Rule of

Appellate Procedure 38.6(b) allows him to file this Motion after the
deadline, but Appellant would have filed before the deadline if it had not

been for technical e-filing issues which prevented the filing. Those

issues have now been resolved. This is the first request for an extension

of time to file his brief made by Appellant.

                                  II.

     Appellant’s counsel has had a very busy schedule this summer and

will continue to have a very full docket for the next few weeks.

Appellant’s counsel is also a trial attorney and has a number of cases

pending before Travis County, Hays County and Williamson County

courts, as well as before courts of other counties in Texas. In addition,

Appellant’s counsel has recently gone through a divorce proceeding in

Travis County and has substantial responsibilities relating to his 11 and

13 year old sons this summer. Inasmuch as his former spouse has less

flexibility in her job than Appellant’s counsel, the undersigned counsel

has taken on a large role in meeting the needs of his children this

summer, and will continue to do so as the summer progresses. Also,

Appellant’s counsel has an 86-year old mother living in Central Texas

who is ill and needs substantial time and attention, which only the
undersigned counsel is situated to provide. Further, the undersigned

counsel’s life-long friend and cousin has sustained severe injuries and

needs the undersigned counsel’s care and attention. The undersigned

counsel has provided the same.

                                  III.

      This Motion is not filed for delay only, but so that justice may be

done. The undersigned counsel has personal knowledge of the facts set

forth in this Motion. Appellant respectfully requests that this Court

extend the deadline for filing Appellant’s brief until August 5, 2015.

      WHEREFORE, PREMISES CONSIDERED, Appellant Gerald

Kostecka respectfully requests that this Court grant his Agreed Motion

for Extension of Time to File Appellant’s Brief, and requests that the

Court grant such further and other relief to which Appellant may be

entitled.
                           Respectfully submitted,

                           LAW OFFICE OF STUART WHITLOW

                           By: /s/ Stuart Whitlow__________
                                 Stuart Whitlow
                                 Texas Bar No.: 21378050
                                 1104 S. Mays, Suite 116
                                 Round Rock, Texas 78664
                                 Tel. (737) 346-1839
                                 Fax (512) 218-9235
                                 Email stuartrtwhitlowlaw@yahoo.com
                                 Attorney for Appellant

                    CERTIFICATE OF SERVICE

      This is to certify that a true and correct copy of the above and
foregoing legal instrument was served upon Robert House, Clark &
Trevino, 1701 Directors Boulevard, Suite 920, Austin, Texas 78744, in
accordance with the Texas Rules of Civil Procedure on the 20th day of
July, 2015.
                             _/s/Stuart Whitlow_________________
                                        Stuart Whitlow

                      CERTIFICATE OF CONFERENCE

This is to certify that Stuart Whitlow, counsel for Appellant Gerald
Kostecka conferred with counsel for Appellee and said counsel agreed
that Appellant should be granted three an extension of three weeks to
file his appellate brief.

_/s/Stuart Whitlow________
Stuart Whitlow